COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-07-356-CV





DAVID R. REYNA
	APPELLANT



V.



DEBORAH HARDEE AND
 							APPELLEE
S

YELLOW TRANSPORTATION, INC.
 





----------



FROM COUNTY COURT AT LAW NO. 2 
OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant filed a timely notice of appeal from the trial court’s July 18, 2007 order.  The trial court subsequently vacated its July 18, 2007 order on October 18, 2007, while it still had plenary jurisdiction over the case.  
See
 
Tex. R. Civ. P.
 329b(e).

On October 22, 2007, we informed the parties that it appeared the trial court’s action rendered this appeal moot and that the appeal would be dismissed as moot unless, on or before November 1, 2007, appellant filed a response showing grounds for continuing the appeal.  Appellant responded, informing the court that he would not be proceeding with the appeal.

Therefore, we dismiss the appeal as moot on our own motion.  
See 
Tex. R. App. P. 42.3
(c), 43.2(f).

PER CURIAM

PANEL D:  MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.

DELIVERED:  November 15, 2007

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.